The Court, having reviewed the file in the above-entitled matter, makes the following findings of fact:
1. The decision and opinion in the above matter was issued by the Window Rock District Court on May 22, 1979, and
2. The appeal in the above-entitled action was filed on June 22, 1979, and
3. Rule 2(c) of the Ruled of Appellate Procedure requires that a Notice of Appeal has to be filed within 30 calendar days of the final judgment, and
4. Pursuant to Rule 20, Rules of Appellate Procedure, the Notice of Appeal in the above-entitled action was filed 3! days after the date of the final judgment.
IT IS THEREFORE ORDERED that the above entitled appeal be DISMISSED as being untimely filed.
Robert Walters
Acting Chief Justice of the Navajo Nation